REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/6/2022.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

Regarding Claim 1, Knutsson teaches a vehicular camera for a vehicular vision system, said vehicular camera configured to be disposed at a vehicle so as to have a field of view interior or exterior of the vehicle, said vehicular camera comprising: a circuit board having a first side and a second side opposite said first side and separated by a thickness of said circuit board; an imager disposed at said first side of said circuit board; a lens barrel accommodating a lens assembly having a plurality of lens elements spaced apart one from the other along said lens barrel by respective lens spacers; wherein said lens spacers are disposed along and in contact with an inner surface of said lens barrel; wherein each of said lens spacers is formed of a material of metal;  wherein said lens barrel has an inner end and an outer end; wherein said circuit board 

But none of them teaches that wherein the first CTE of the material that forms said lens barrel matches within 10 percent the second CTE of the material that forms said lens holder.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a vehicular camera for a vehicular vision system further comprising:
wherein the first CTE of the material that forms said lens barrel matches within 10 percent the second CTE of the material that forms said lens holder,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-13 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872